Cornell, J.
Upon the facts specifically found it is clear that Hall never, after the partition between him and his co-proprietor Bosser, had any interest or estate in the east half of the block 23 as originally “surveyed, platted, and duly filed for record;” that at the time of his conveyance to Bidwell he did in fact own the west half of said block, and had no other interest therein; that such west half was subdivided by such survey into lots which were numbered upon the original plat, so filed for record, as lots 6, 7, 8, 9, and 10. His deed to Bidwell purported, upon the expressed consideration of $150, to convey all his estate, right, title, and interest in and to certain premises in Dakota county, therein described as follows, to-wit: “Lots six, (6,) seven, (7,) eight, (8,) nine, (9,) and ten, (10,) in block twenty-three, (23,) in West Saint Paul proper, as recorded in the office of register of deeds in and for the county of Dakota, state of Minnesota.” As it must be presumed that the parties to this deed intended it to have some operative effect as a conveyance of some intéfest and estate in this block, and as the grantor had no claim to any interest or estate therein, except as the owner of the west half of said block, designated in the original survey and plat, as filed for record, as lots 6, 7, 8, 9 and 10 of said block, we are of the opinion that this deed was intended by the parties thereto to operate as a transfer of the title to these lots, as thus originally surveyed and platted, and that it in fact had that effect as between the parties thereto.
Such, as we understand the findings of the referee, was the conclusion which he reached upon the evidence before him, and we think he was right. In view of all the facts disclosed by *161his specific findings he was fully justified in regarding the words “as recorded,” as used in the descriptive clause, as having reference to the original plat, so duly filed for record, instead of the erroneous transcript therefrom.
The deed from Bidwell, under which the plaintiff claims title as a subsequent purchaser, is still more specific in that it describes the property conveyed as the west half of the block, being lots numbered six, (6,) seven, (7,) eight, (8,) nine, (9,) and ten, (10,) in said block twenty-three, (23,) in West St. Paul proper, as recorded, etc. Under this conveyance plaintiff entered and took actual possession of the west half of said block, and has ever since, by herself and those holding under her, held actual possession and occupancy thereof. There can be no doubt that she became in fact, by virtue of those conveyances from Hall and Bidwell, the owner in fee of the premises in question; and her actual occupancy thereof, at the time appellant made his purchase, was sufficient to charge him with constructive notice of her right and title to the premises. Morrison v. March, 4 Minn. 325, (422;) Groff v. Ramsey, 19 Minn. 44. The judgment is affirmed.